      Case 2:20-cv-00251 Document 7 Filed on 12/11/20 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               December 11, 2020
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

CHRISTOPHER LEE LICCIARDELLO,                §
                                             §
        Petitioner,                          §
VS.                                          § CIVIL ACTION NO. 2:20-CV-251
                                             §
DEPARTMENT OF JUSTICE BUREAU                 §
OF PRISONS,                                  §
                                             §
        Respondent.                          §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       On November 9, 2020, United States Magistrate Judge Jason B. Libby issued his

“Memorandum and Recommendation” (D.E. 5), recommending that this action be

dismissed as moot because the relief requested was granted through a separate action.

Petitioner was provided proper notice of, and opportunity to object to, the Magistrate

Judge’s Memorandum and Recommendation.              FED. R. CIV. P. 72(b); 28 U.S.C.

§ 636(b)(1); General Order No. 2002-13. No objections have been timely filed.

       When no timely objection to a magistrate judge’s memorandum and

recommendation is filed, the district court need only satisfy itself that there is no clear

error on the face of the record and accept the magistrate judge’s memorandum and

recommendation. Guillory v. PPG Industries, Inc., 434 F.3d 303, 308 (5th Cir. 2005)

(citing Douglass v. United Services Auto Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)).

       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s Memorandum and Recommendation (D.E. 5), and all other relevant

documents in the record, and finding no clear error, the Court ADOPTS as its own the
1/2
      Case 2:20-cv-00251 Document 7 Filed on 12/11/20 in TXSD Page 2 of 2




findings and conclusions of the Magistrate Judge.   Accordingly, this action is

DISMISSED AS MOOT.

      ORDERED this 11th day of December, 2020.

                                       ___________________________________
                                       NELVA GONZALES RAMOS
                                       UNITED STATES DISTRICT JUDGE




2/2
